

114 S1780 IS: Restoring America’s Watersheds Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1780IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Heinrich (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Omnibus Public Land Management Act of 2009 to promote watershed health, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Restoring America’s Watersheds Act of 2015.
 2.Water Source Protection ProgramSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1126) is amended by adding at the end the following:
			
				3002.Water Source Protection Program
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Water Source Protection Program (referred to in this section as the Program) for National Forest System land derived from the public domain.
					(b)Water source investment partnerships
 (1)In generalIn carrying out the Program, the Secretary may enter into water source investment partnerships with end water users (including States, political subdivisions, Indian tribes, utilities, municipal water systems, irrigation districts, nonprofit organizations, and corporations) to protect and restore the condition of National Forest watersheds that provide water to the non-Federal partners.
 (2)FormA partnership described in paragraph (1) may take the form of memoranda of understanding, cost-share or collection agreements, long-term match funding commitments, or other appropriate instruments.
						(c)Water source management plan
 (1)In generalIn carrying out the Program, the Secretary may produce a water source management plan in cooperation with the water source investment partnership participants and State, local, and tribal governments.
 (2)FirewoodA water source management plan may give priority to projects that facilitate the gathering of firewood for personal use pursuant to section 223.5 of title 36, Code of Federal Regulations (or successor regulations).
 (3)Environmental analysisThe Secretary may conduct— (A)a single environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for all or part of the restoration projects in the water source management plan; and
 (B)a statement or analysis described in subparagraph (A) as part of the development of the water source management plan or after the finalization of the plan.
 (4)Endangered Species ActIn carrying out the Program, the Secretary may use the Manual on Adaptive Management of the Department of the Interior, including any associated guidance, for purposes of fulfilling any requirements under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(5)Funds and services
 (A)In generalIn carrying out the Program, the Secretary may accept and use funding, services, and other forms of investment and assistance from water source investment partnership participants to implement the water source management plan.
 (B)Manner of useThe Secretary may accept and use investments described in subparagraph (A) directly or indirectly through the National Forest Foundation.
							(C)Water Source Protection Fund
 (i)In generalSubject to the availability of appropriations, the Secretary may establish a Water Source Protection Fund to match funds or in-kind support contributed by water source investment partnership participants under subparagraph (A).
 (ii)Use of appropriated fundsThe Secretary may use funds appropriated to carry out this subparagraph to make multiyear commitments, if necessary, to implement 1 or more water source investment partnership agreements..
 3.Watershed Condition FrameworkSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (as amended by section 2) is amended by adding at the end the following:
			
				3003.Watershed Condition Framework
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Watershed Condition Framework for National Forest System land derived from the public domain—
 (1)to evaluate and classify the condition of watersheds, taking into consideration—
 (A)water quality and quantity; (B)aquatic habitat and biota;
 (C)riparian and wetland vegetation; (D)the presence of roads and trails;
 (E)soil type and condition; (F)groundwater-dependent ecosystems;
 (G)relevant terrestrial indicators, such as fire regime, risk of catastrophic fire, forest and rangeland vegetation, invasive species, and insects and disease; and
 (H)other significant factors, as determined by the Secretary; (2)to identify for restoration up to 5 priority watersheds in each National Forest, and up to 2 priority watersheds in each national grassland, taking into consideration the impact of the condition of the watershed condition on—
 (A)wildfire behavior; (B)flood risk;
 (C)fish and wildlife; (D)drinking water supplies;
 (E)irrigation water supplies; (F)forest-dependent communities; and
 (G)other significant impacts, as determined by the Secretary; (3)to develop a watershed restoration action plan for each priority watershed that—
 (A)takes into account existing restoration activities being implemented in the watershed; and (B)includes, at a minimum—
 (i)the major stressors responsible for the impaired condition of the watershed; (ii)a set of essential projects that, once completed, will address the identified stressors and improve watershed conditions;
 (iii)a proposed implementation schedule; (iv)potential partners and funding sources; and
 (v)a monitoring and evaluation program; (4)to prioritize restoration activities for each watershed restoration action plan;
 (5)to implement each watershed restoration action plan; and (6)to monitor the effectiveness of restoration actions and indicators of watershed health.
 (b)CoordinationThroughout the process described in subsection (a), the Secretary shall— (1)coordinate with interested non-Federal landowners and with State, tribal, and local governments within the relevant watershed; and
 (2)provide for an active and ongoing public engagement process. (c)Emergency designationNotwithstanding subsection (a)(2), the Secretary may identify a watershed as a priority for rehabilitation in the Watershed Condition Framework without using the process described in subsection (a), if a Forest Supervisor determines that—
 (1)a wildfire has significantly diminished the condition of the watershed; and (2)the emergency stabilization activities of the Burned Area Emergency Response Team are insufficient to return the watershed to proper function..
		4.Collaborative Forest Landscape Restoration Program
 (a)Selection processSection 4003(f)(4) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(4)) is amended by adding at the end the following:
				
					(C)Prequalification
 (i)In generalBefore awarding a contract funded by the Fund, the Secretary shall determine whether the contractor has the ability to complete the proposed restoration activities, including—
 (I)the financial ability to raise the funds necessary for the proposed restoration activities; and (II)sufficient capacity to perform the type and scope of the proposed restoration activities.
 (ii)CriteriaIf the Department does not have sufficient expertise to develop and evaluate criteria to make a determination under clause (i), the Secretary shall seek the assistance of other agencies or third-party consultants for purposes of developing and evaluating the criteria..
 (b)Reauthorization of collaborative forest landscape restoration fundSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking 2019, to remain available until expended and inserting 2014, and $60,000,000 for each of fiscal years 2016 through 2024, to remain available until expended.